DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Claims 18 & 19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations of claim 18 including: dicing through the encapsulation block and carrier wafer to singulate the electronic device.
The closest prior art of record, Shin et al (US Pub no 2018/0197821) teaches dicing through the encapsulation block but fails to teach dicing through the  carrier wafer to singulate the electronic device.
Claims 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art
of record, either singularly or in combination, does not disclose or suggest the combination of limitations of claim 21 including: placing  a sheet made of thermally conductive material on a  face of a first portion of a mold, wherein  said thermally conductive material is selected from  the group consisting of a graphite or a pyrolytic graphite; placing a back side of a carrier wafer on the sheet made of thermally conductive material, with interposition of an adhesive layer, wherein said carrier wafer further includes an electrical connection network that connects a front side to the back side and includes at least one electronic chip mounted on the front side and electrically 
The closest prior art of record, Shin et al (US Pub no 2018/0197821) teaches a molding material [0037][0038] and thermally conductive material [0044]formed after the molding is formed(fig. 8a) and therefore fails to teach the limitations of:  placing  a sheet made of thermally conductive material on a  face of a first portion of a mold, wherein  said thermally conductive material is selected from  the group consisting of a graphite or a pyrolytic graphite; placing a back side of a carrier wafer on the sheet made of thermally conductive material, with interposition of an adhesive layer, wherein said carrier wafer further includes an electrical connection network that connects a front side to the back side and includes at least one electronic chip mounted on the front side and electrically connected to front electrical pads; placing  a second portion of the mold on the first portion of  the mold, so as to form  a cavity above the front side of the carrier wafer, in which cavity the at  least one electronic chip is located; injecting, under pressure, a coating material into said cavity, so as to form an encapsulating block in which the at least one electronic chip is at least partially embedded; and after extraction from the mold, producing apertures through the sheet made of thermally conductive material, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813